DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on September 13, 2021.  Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application No. US 2017/0290374 A1 to ABBY BIODROWSKI, (herein after "Biodrowski”), and in view of United States Patent Application No. US 2009/0288240 A1 to CHEI LIM (herein after "Lim").

As to Claim 1, Biodrowski discloses an underwear, comprising: a front body portion and a rear body portion (See Figures 1A - 1E and Paragraph 0022 of  Biodrowski, "Garment 100 has a pelvic portion 104. Pelvic portion 104 is configured to extend around the pelvic region of a torso of a human for whom garment 100 is configured for wear. As indicated above, that pelvic region includes a front, sides, and a rear"); a waistband attached to edges of the front body portion and the rear body portion (See Annotated Figure 1A of Biodrowski); and a front pouch attached to the front body portion (See Annotated Figure 1A of Biodrowski), the front pouch comprising a first dart and a second dart (darts 124a, 124b) (See Annotated Figure 1A of Biodrowski).  Although Biodrowski teaches (See Paragraph 0033) a pair of darts that can extend toward the waistband “extend generally upward from the crotch region toward the waistband in a generally…in a curved direction”  Biodrowski does not explicitly disclose the darts each extending from the waistband.  

    PNG
    media_image1.png
    965
    754
    media_image1.png
    Greyscale
 
However, Lim teaches underwear for the protection of men’s genital area and discloses a dart extending from the waistband (See Figures 1 – 4, and Paragraphs  0017 -0024 of Biodrowski, teaching a curved dart that extend from the pouch through the waistband of Lim).
Biodrowski is analogous art to the claimed invention as it provides a lower torso garment with a pair of darts extending from a crotch region to provide comfort and or support for the garment wearer; and, Lim is analogous art to the claimed invention in that it provides a dart that goes from the scrotum pocket through the waistband to provide additional comfort with the fullness of the pocket for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the darts of Biodrowski, to extending from the waistband , as taught by Lim, in order to provide scrotum independence from inner legs, and improved comfort and support with the fullness of the pocket for the garment wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.

    PNG
    media_image2.png
    868
    684
    media_image2.png
    Greyscale

	
As to Claim 2, Biodrowski/Lim disclose the underwear of claim 1, wherein the underwear is a brief, a trunk, a boxer brief, a boxer, a long underwear, a short, or any combination thereof (See Paragraph 0016 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs-style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”’).

As to Claim 3, Biodrowski/Lim disclose the underwear of claim 2, wherein the underwear is the boxer brief (See Paragraph 0002 & 0016 of Biodrowski, teaching wherein the underwear is a boxer and brief). 
As to Claim 4, Biodrowski/Lim disclose the underwear of claim 2, wherein the underwear is the brief (See Paragraph 0002, 0016 & 0079 of Biodrowski, teaching wherein the underwear is a boxer and brief).  
As to Claim 5, Biodrowski/Lim disclose the underwear of claim 1, wherein the first dart and the second dart are curved (See Annotated Figure 1A of Biodrowski, teaching wherein the first dart and the second dart are curved).  
As to Claim 6, Biodrowski/Lim disclose the underwear of claim 1, wherein the first dart and the second dart create a supportive sling (See Figure 1E, and Paragraph 0030 of Biodrowski, “As shown in FIG. 1E, the darts may define a forwardly bulging pouch 134 in genital portion 120 providing comfort, support, and stability. The shape and size of each of outer layer 122 and inner layer”).  
As to Claim 7, Biodrowski discloses an underwear, comprising: a front body portion and a rear body portion (See Figures 1A - 1E and Paragraph 0022 of  Biodrowski, "Garment 100 has a pelvic portion 104. Pelvic portion 104 is configured to extend around the pelvic region of a torso of a human for whom garment 100 is configured for wear. As indicated above, that pelvic region includes a front, sides, and a rear"); a waistband attached to edges of the front body portion and the rear body portion (See Annotated Figure 1A of Biodrowski); and a front pouch attached to the front body portion (See Annotated Figure 1A of Biodrowski), the front pouch comprising a first dart and a second dart (darts 124a, 124b) (See Annotated Figure 1A of Biodrowski).  Although Biodrowski teaches (See Paragraph 0033 a pair of darts that can “extend generally upward from the crotch region toward the waistband in a generally…in a curved direction”)  Biodrowski does not explicitly disclose the darts extending from the waistband.  

    PNG
    media_image1.png
    965
    754
    media_image1.png
    Greyscale
 
However, Lim teaches underwear for the protection of men’s genital area and discloses a dart extending from the waistband (See Figures 1 – 4, and Paragraphs  0017 -0024 of Biodrowski, teaching a curved dart that extend from the pouch through the waistband of Lim).
Biodrowski is analogous art to the claimed invention as it provides a lower torso garment with a pair of darts extending from a crotch region to provide comfort and or support for the garment wearer; and, Lim is analogous art to the claimed invention in that it provides a dart that curves from the scrotum pocket through the waistband to provide additional comfort with the fullness of the pocket for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the darts of Biodrowski, to extending from the waistband , as taught by Lim, in order to provide scrotum independence from inner legs, and improved comfort and support with the fullness of the pocket for the garment wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
 As to Claim 8, Biodrowski/Lim disclose the underwear of claim 7, wherein the first dart and the second dart are mirror images of one another (See Annotated Figure 1A of Biodrowski).  
As to Claim 9, Biodrowski/Lim disclose  the underwear of claim 7, wherein the first dart and the second dart curve from the waistband towards a central vertical axis of the underwear (See Annotated Figure 1 of Lim).  

As to Claim 10, Biodrowski/Lim disclose the underwear of claim 7, wherein the underwear is a brief, a trunk, a boxer brief, a boxer, a long underwear, a short, or any combination thereof (See Paragraph 0016 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”).
As to Claim 11, Biodrowski/Lim disclose the underwear of claim 10, wherein the underwear is the boxer brief (See Paragraph 0002 & 0016 of Biodrowski, teaching wherein the underwear is a boxer and brief).  
As to Claim 12, Biodrowski/Lim disclose the underwear of claim 10, wherein the underwear is the brief (See Paragraph 0016 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs-style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”’).  
As to Claim 13, Biodrowski/Lim disclose the underwear of claim 7, wherein the underwear is an athletic underwear (See Paragraphs 0016 & 0079 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs-style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”).    
As to Claim 14, Biodrowski/Lim disclose the underwear of claim 7, wherein the front pouch is a separate piece of material that is stitched to the front body portion  (See Paragraph 0078 of Biodrowski teaching wherein the front pouch (genital pouch 120) is a separate piece of material that is stitched to the front body portion).
As to Claim 15, Biodrowski discloses a method of making an underwear (See Paragraph 0062 & 0079 of Biodrowski), the method comprising: attaching a waistband to edges of a front body portion and a rear body portion (See Paragraphs 0062, 0079-0078 of Biodrowski, “Additional fabric elements 1220 can be used to form genital portion 120 of garment 100, with fabric element 1238 used to form a waistband 138 of garment 100. Elements 1204a, 1204b, 1204c, 1220, and 1238 can be stitched or otherwise joined along adjoining boundaries in a customary manner”); and attaching a front pouch to the front body portion (See Paragraphs 0077-0079 of Biodrowski, teaching attaching a front pouch (genital portion) to the front body portion), the front pouch comprising a first dart and a second dart (See Figure 11, and Paragraphs 0077-0079 of Biodrowski, teaching the front pouch comprising a first dart  and a second dart), each being curved (See Annotated Figure 1A of Biodrowski, teaching the dart being curved) and extending from the waistband Although Biodrowski teaches (See Paragraph 0033 a pair of darts that can “extend generally upward from the crotch region toward the waistband in a generally…in a curved direction”)  Biodrowski does not explicitly disclose the darts extending from the waistband.  
 However, Lim teaches underwear for the protection of men’s genital area and discloses a dart extending from the waistband (See Figures 1 – 4, and Paragraphs  0017 -0024 of Biodrowski, teaching a curved dart that extend from the pouch through the waistband of Lim).
Biodrowski is analogous art to the claimed invention as it provides a lower torso garment with a pair of darts extending from a crotch region to provide comfort and or support for the garment wearer; and, Lim is analogous art to the claimed invention in that it provides a dart that goes from the scrotum pocket through the waistband to provide additional comfort with the fullness of the pocket for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the darts of Biodrowski, to extending from the waistband, as taught by Lim, in order to provide scrotum independence from inner legs, and improved comfort and support with the fullness of the pocket for the garment wearer.
This would simply be the addition of prior art elements according to known methods yielding predictable results.  See: MPEP 2143..  
As to Claim 16, Biodrowski/Lim disclose the method of claim 15, further comprising, prior to attaching, patterning the front pouch, and forming the first and second darts in the front pouch (See Paragraph 0077-79 of Biodrowski, teaching prior to attaching, patterning the front pouch, and forming the first and second darts in the front pouch).  
As to Claim 17, Biodrowski/Lim disclose the method of claim 15, wherein the underwear is a brief, a trunk, a boxer brief, a boxer, a long underwear, a short, or any combination thereof (See Paragraph 0016 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”).  
As to Claim 18, Biodrowski/Lim disclose the method of claim 17, wherein the underwear is the boxer brief (See Paragraph 0002 & 0016 of Biodrowski, teaching wherein the underwear is a boxer and brief).   
As to Claim 19, Biodrowski/Lim disclose the method of claim 17, wherein the underwear is an athletic underwear (See Paragraphs 0016 & 0079 of Biodrowski, “In at least some embodiments, a garment can comprise an undergarment such as boxer-style or briefs-style underwear, long underwear, or compression style athletic wear such as compression pants having legs of various lengths or swimwear”).  
As to Claim 20, Biodrowski/Lim disclose the method of claim 17, wherein the first dart and the second dart curve towards a center line in the front pouch (See Annotated Figure 1A of Biodrowski).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith.  The cited prior art to Wong (US 2010/0275350A1) is of particular relevance to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732